Citation Nr: 0517014	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1981 to April 1985. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In April 2003, the veteran testified in support of his claim 
at a hearing held before the Board at New Orleans.  In 
December 2003, the Board reopened the veteran's previously 
denied claim of entitlement to service connection for 
residuals of a low back injury and remanded that claim to the 
Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  There is an approximate balance of positive and negative 
evidence of record regarding whether a low back disability is 
related to residuals of low back injury during service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
low back disability due to residuals of low back injury was 
incurred in service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.  In view of the Board's favorable decision, which 
fully grants the benefit sought on appeal, a discussion of 
the VCAA in regard to whether the various duties imposed upon 
VA have been satisfied in this appeal is unnecessary.  

II.  Analysis of Claim

In written statements submitted during the course of this 
appeal and during a hearing held in April 2003, the veteran 
has contended that he should be entitled to service 
connection for a low back disorder that developed as a result 
of a low back injury in service in 1982.  He contends that 
the medical opinion that his private physician, a 
neurosurgeon, submitted in support of this claim should be 
sufficient to grant the claim.  Allegedly, that physician 
reviewed the entire claims file before offering his opinion 
and supported his opinion with rationale.  The representative 
urges that this claim should be granted based on the doctrine 
of reasonable doubt.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

According to the veteran's service medical records, for his 
active service from March 1981 to April 1985, he sought 
treatment for back complaints.  In March 1981, he reported 
that he had been having back pain for five days.  An examiner 
noted a slight injury while doing physical training and 
diagnosed back stress.  In January 1982, as alleged, the 
veteran fell from a tank on which he was working.  In an 
effort to stop from falling, he grabbed a rail and hurt his 
right shoulder.  During treatment visits for this injury, no 
medical professional noted any associated back problem.  In 
May 1984, the veteran sought treatment for, in part, back 
pain between his shoulder blades.  An examiner noted that the 
veteran had a curved spine that affected his posture.  During 
a Medical Board examination conducted in February 1985, an 
examiner noted an abnormality of the veteran's spine, 
specifically, low back pain, in the Clinical Evaluation 
section of his report.  During an orthopedic evaluation 
conducted two days later in February 1985, an examiner 
reported that there was no clinical evidence to support the 
veteran's subjective complaints of back pain.  

Following discharge, beginning in June 1989, the veteran 
received VA and private treatment for complaints involving 
his low back.  He also underwent VA examinations.  During 
treatment visits, including from March 1990 to May 2004, 
medical professionals noted or diagnosed, or testing 
revealed: back pain; multiple arthritic changes; ride-sided 
disc herniation at L5-S1; a lumbar radiculopathy of the S1 
nerve root from a lumbar disc rupture at L5-S1; lumbosacral 
spondylosis; lumbago; degenerative disc disease; and joint 
dysfunction at L5-S1.  A VA examiner diagnosed degenerative 
joint disease of the lumbar spine with a herniated lumbar 
disk.     

There is indication in the record, including from the 
veteran's own statements, that, following discharge, the 
veteran was involved in automobile accidents.  The claims 
file contains notations referring to two such accidents, in 
1996 and 1998, but no records of any treatment for any 
injuries.  

The veteran asserts that these injuries merely aggravated a 
back disorder that had already developed.  He contends that 
his low back disability initially manifested from the 1982 
in-service fall from the tank.  In support of this claim, he 
has submitted a written statement from M.W., with whom the 
veteran was stationed from 1981 to 1984.  This statement 
confirms that the veteran was injured in a tank accident.  It 
indicates that the accident caused multiple physical 
conditions, including shoulder, wrist, back and leg pain.  

Two medical professionals have addressed the etiology or 
cause of the veteran's low back disability.  In September 
2001, Anthony S. Ioppolo, M.D., a neurosurgeon, reviewed the 
veteran's medical history, including records of the 1981 and 
1984 back complaints, the 1982 tank accident, and the 1985 
diagnosis of low back pain, conducted an evaluation, and 
found that the veteran had longstanding problems with back 
pain.  He noted that 1996 and 2001 magnetic resonance imaging 
demonstrated a right-sided disc herniation at L5-S1 and that 
a physical evaluation revealed lumbar radiculopathy of the S1 
nerve root from the disc rupture.  Dr. Ioppolo concluded that 
these problems started back in the 1980s, when the veteran 
was in service, and that the veteran's current back situation 
represented a continuation of the problem.  

In October 2001, a VA physician considered the veteran's 
reported history of low back pain since service, considered 
1986 nerve conduction studies showing S1 radiculopathy, 
conducted a physical evaluation, and ordered x-rays.  Based 
on the reported history and findings of the evaluation and x-
rays, he diagnosed degenerative joint disease of the lumbar 
spine.  He concluded that the veteran's back symptoms were 
related to his service-connected problems.  

The VA examiner was not privy to the veteran's claims file 
when offering the aforementioned opinion.  Accordingly, in 
February 2002, he provided another opinion based on a review 
of the claims file.  He noted a lack of back residuals found 
on a "vague" VA examination in June 1985 and post-service 
back injuries, including from car accidents, and concluded 
that the veteran's current back disability was not related to 
the in-service injury.  He explained that the disability was 
more likely related to numerous automobile accidents and back 
injuries.  

The Board must assess the credibility and weight to be 
attached to the aforementioned medical opinions.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  For instance, the Court has held that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, does not 
constitute competent medical evidence.  Grover v. West, 12 
Vet. App. 109, 112 (1999).  The Court has also held that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record, see Miller v. West, 11 Vet. App. 345, 348 (1998), 
and that an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

As well, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because 
the transcriber is a health care professional, see LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995), and that a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id (citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Court has also held that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty, see Bloom v. West, 12 
Vet. App. 185, 187 (1999), that a medical opinion is 
inadequate when unsupported by clinical evidence, see Black 
v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Given these standards, the Board assigns equal weight to Dr. 
Ioppolo's opinion and the VA examiner's opinions.  Both 
considered the claims file, including service and post-
service medical records, noted accurate in-service and post-
service histories, and conducted a physical evaluation of the 
veteran.  On the other hand, both opinions are to some extent 
deficient when considering the applicable legal standards.  
Dr. Ioppolo's opinion includes no mention of the effect of 
reported post-service injuries and car accidents on the 
veteran's back.  The VA examiner's opinion includes a 
succinct discussion of this matter, but the discussion does 
not appear to be based on a review of records of the alleged 
injuries, including any injuries that were due to car 
accidents, even though the veteran's current back disability 
was considered to be likely due to such injuries.  As 
previously noted, there are no such records in the claims 
file for these physicians to review.  

In light of the evidence in this case, particularly the 
previously discussed medical opinions, the Board finds that 
there is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the 
veteran's low back disability is related to his period of 
active service.  Based on this finding, and giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 
5107(b), the Board concludes that a low back disability due 
to the residuals of low back injury was incurred in service 
and the claim must be granted.  


ORDER

Service connection for residuals of a low back injury is 
granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


